         Case 1:18-cv-02116-EGS Document 22 Filed 08/26/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FREEDOM WATCH, INC.,

                             Plaintiff,
                     v.
                                                           Civ. A. No. 18-02116 (EGS)
FEDERAL BUREAU OF INVESTIGATION,
U.S. DEPARTMENT OF JUSTICE, and
BUREAU OF ALCOHOL, TOBACCO,
FIREARMS, AND EXPLOSIVES,

                            Defendants.

FRANCIS SCHAEFFER COX.,

                             Plaintiff,
                     v.                                    Civ. A. No. 18-02657 (EGS)

EXECUTIVE OFFICE OF U.S. ATTORNEYS
et al.,

                            Defendants.

                                   JOINT STATUS REPORT

       Pursuant to the Court’s August 12, 2019, Minute Order, the parties respectfully submit

this Joint Status Report to inform the Court of the status of the Federal Bureau of Investigation’s

(“FBI”) processing of the media files responsive to Plaintiffs’ Freedom of Information Act

(“FOIA”) requests.

                                          Defendants’ Position

           1. In response to Plaintiffs’ requests, the FBI located just under 18 hours (17:52) of

audio and just over 4 hours (4:03) of video records. It also located approximately 1,147

photographs.

           2. The FBI has begun processing this media and provided Plaintiffs its first release

of media records on July 31, 2019 (a 15-minute video).

           3. The FBI plans to provide its next interim release at the end of this month.
         Case 1:18-cv-02116-EGS Document 22 Filed 08/26/19 Page 2 of 5




           4. Beyond this month, based on the amount of media at issue and the FBI's

established media processing rates, the FBI anticipates it will need an additional 15 months to

complete processing of all of the video records responsive to Plaintiffs' requests. See Declaration

of David M. Hardy ¶ 46 (attached as Ex. 1). Additionally, the FBI anticipates it will need

approximately 36 months to complete processing of all of the audio records responsive to

Plaintiff's request. Id. Finally, the FBI approximates it will need an additional three months to

complete processing of the 1,147 photographs. Id.

           5. Specifically, the FBI proposes to process at least (a) 15 minutes of video records,

(b) 30 minutes of audio records, or (c) 500 high quality photographs (or some combination

thereof) per month until such time as all of the media files have been processed and non-exempt,

responsive records released.

                                       Plaintiffs’ Position

           6. Plaintiffs respectfully request a telephonic status conference at the Court’s earliest

convenience to discuss the FBI’s production schedule, as they contend that this estimated time

frame is too attenuated a production schedule.

Dated: August 26, 2019                               Respectfully submitted,

                                                     JESSIE K. LIU, D.C. Bar # 472845
                                                     United States Attorney

                                                     DANIEL F. VAN HORN, D.C. Bar #
                                                     924092
                                                     Chief, Civil Division

                                                 By: /s/ John Moustakas
                                                     John Moustakas, D.C. Bar #442076
                                                     Assistant United States Attorney
                                                     555 Fourth Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-2518
                                                     john.moustakas@usdoj.GOV
Case 1:18-cv-02116-EGS Document 22 Filed 08/26/19 Page 3 of 5




                                  /s/ Larry Klayman
                                 Larry Klayman, Esq.
                                 D.C. Bar No. 334581
                                 Freedom Watch, Inc.
                                 2020 Pennsylvania Ave. NW, Suite 345
                                 Washington, DC 20006
                                 Tel: (310) 595-0800
                                 Email: leklayman@gmail.com

                                 Attorney for Plaintiffs
         Case 1:18-cv-02116-EGS Document 22 Filed 08/26/19 Page 4 of 5




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
FREEDOM WATCH, INC.,

                             Plaintiff,
                     v.
                                                         Civil Action No. 1:18-cv-02116
FEDERAL BUREAU OF INVESTIGATION,                                    (EGS)
U.S. DEPARTMENT OF JUSTICE, and
BUREAU OF ALCOHOL, TOBACCO,
FIREARMS, AND EXPLOSIVES,

                            Defendants.


FRANCIS SCHAEFFER COX.,

                             Plaintiff,
                     v.                                  Civil Action No. 1:18-cv-02657
                                                                    (EGS)
EXECUTIVE OFFICE OF U.S. ATTORNEYS
ET AL.,
                    Defendants.

                           (DEFENDANT’S PROPOSED) ORDER

       Upon consideration of the Parties’ Joint Status Report and the attached Declaration of

David M. Hardy, it is hereby ordered that the FBI shall process at least (a) 15 minutes of video

records, (b) 30 minutes of audio records, or (c) 500 high quality photographs (or some

combination thereof) per month until such time as all of the Media Files have been processed and

the non-exempt, responsive records released.

       It is further ordered that the Parties shall submit their Joint Status Report apprising the

Court of the status of the processing and release of the Media Files beginning on November 26,

2019, and every 90 days thereafter.


_________________                                     _________________________________
Dated:                                                EMMET G. SULLIVAN
                                                      United States District Judge
Case 1:18-cv-02116-EGS Document 22 Filed 08/26/19 Page 5 of 5
